Citation Nr: 1201904	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for an antiplatelet condition (swollen legs), to include as secondary to service-connected diabetes.

3.  Entitlement to an increased disability rating for service-connected diabetes, currently rated as 20 percent disabling.

4.  Entitlement to service connection for an acquired psychiatric condition, to include depressive disorder NOS and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions rendered by Regional Offices (RO) of the Department of Veterans Affairs (VA).  A June 2008 rating decision of the VA RO in Columbia, South Carolina continued the rating of the Veteran's diabetes with early nephropathy and neuropathy at 20 percent disabling.  A May 2009 rating decision of the VA RO in Buffalo, New York denied service connection for swollen legs and erectile dysfunction.  A May 2011 rating decision of the VA RO in Buffalo, New York denied service connection for PTSD.  

The issues of entitlement to service connection for an antiplatelet condition (swollen legs), service connection for erectile dysfunction, and an increased rating for diabetes were previously before the Board in January 2011, when the Board remanded the Veteran's claims for additional development of the evidence of record.  The Veteran's claims for service connection for an antiplatelet condition (swollen legs) and erectile dysfunction were remanded in order to provide the Veteran with a Statement of the Case (SOC).  The RO issued an SOC as to these issues on March 28, 2011, and the Veteran filed a substantive appeal as to these issues on June 3, 2011.  A substantive appeal must generally be filed within 60 days from the date that the RO mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2011).  In the instant case, the Veteran filed his substantive appeal greater than 60 days from the March 28, 2011 SOC and more than a year after the May 2009 rating decision.  The Veteran's substantive appeal is therefore not timely.  

The Board, however, finds that the filing deadline applicable to substantive appeals should be tolled in the instant case.  VA may waive any issue of timeliness in the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  After receiving the Veteran's untimely substantive appeal, the RO treated the Veteran's claims for service connection for an antiplatelet condition (swollen legs) and erectile dysfunction as timely by certifying the issues on appeal to the Board in September 2011.  The Board therefore considers these issues to have been timely appealed.

With respect to an increased rating for diabetes, the Board remanded the Veteran's claim in order to provide him with a new medical examination, and the Veteran received such an examination in February 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of service connection for an acquired psychiatric condition, to include depressive disorder NOS and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's erectile dysfunction and his service-connected diabetes disability.

2.  The competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's swollen leg condition and either his military service or to his service-connected diabetes.

3. The competent and credible evidence of record indicates that treatment of the Veteran's diabetes requires the use of insulin and restriction of diet, but it does not require the restriction of activities.

4.  The competent and credible evidence of record indicates that the Veteran's diabetic nephropathy results in transient or slight edema, but not albuminuria, a definite decrease in kidney function, or compensable hypertension.

5.  The Veteran's diabetes is not manifested by urinary frequency with a daytime voiding interval less than one hour, or awakening to void five or more times per night.  

6.  The competent and probative evidence of record does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  Entitlement to service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.          § 3.310 (2011).

2.  An antiplatelet condition (claimed as swollen legs) was not incurred or aggravated by either the Veteran's active duty military service, or his service-connected diabetes disability.  38 U.S.C.A. 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

3.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

4.  The criteria for a disability rating of 30 percent, but no higher, for the Veteran's diabetic nephropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.   § 4.115a, 4.119, Diagnostic Codes 7101, 7541 (2011).

5.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim for an increased rating for diabetes, a letter dated April 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A November 2008 letter was sent to the Veteran following his November 2008 claims for service connection for erectile dysfunction and an antiplatelet condition (swollen legs).  A January 2011 VCAA letter was sent to the Veteran following his December 2010 claim for service connection for PTSD.  In each case, these letters informed the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records, private medical treatment records, and VA treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with two examinations of his diabetes: the first in April 2008 and the second, pursuant to the Board's January 2011 remand, in February 2011.  The Veteran was additionally provided with a genitourinary examination in April 2009, and a neurological examination in July 2009.  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's and his representative have not contended otherwise.  

The Board also observes that the Veteran, in July 2009 and February 2011, refused to attend nerve conduction studies without a showing of good cause at either time.  Accordingly, the duty to assist has been satisfied to the extent possible based on the Veteran's own unwillingness to cooperate in the development of the medical evidence of record).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Accordingly, the Board will evaluate the Veteran's claim based on the evidence currently before the Board.  

The Veteran declined to participate in a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Principles of Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Erectile Dysfunction

The Veteran claims that he is entitled to service connection for erectile dysfunction secondary to his service-connected diabetes.

Regarding the first Wallin element, evidence of a current disability, the medical evidence of record indicates that the Veteran has complained of erectile dysfunction at both his April 2009 and January 2011 VA examinations.  The first Wallin element, evidence of a current disability, is therefore met.

With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is service connected for diabetes, effective September 20, 2003.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met.

Regarding the third Wallin element, medical evidence of nexus, the Veteran's April 2009 and February 2011 opined that the Veteran's erectile dysfunction was more likely than not related to his diabetes.  The Board finds, therefore, that the third Wallin element, a nexus between the Veteran's service-connected diabetes and his erectile dysfunction, is satisfied.

The Board concludes that service connection for erectile dysfunction is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Antiplatelet Condition (Swollen Legs)

The Veteran claims that he is entitled to service connection for service connection for an antiplatelet condition (claimed as swollen legs).  The Board observes that the Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of an antiplatelet condition.  

While the postservice treatment records show symptoms of edema of the legs, there is no competent evidence that he has been diagnosed with an antiplatelet condition.  While pitting edema was noted during the February 2011 VA examination, the examiner could not identify the etiology of the edema.  No health care provider has opined that the Veteran has an antiplatelet disability.  Accordingly, with respect to the first Hickson/Wallin element, medical evidence of a current disability, the Board finds that competent evidence of a current disability has not been shown.  

To the extent that the Veteran himself believes that he has an antiplatelet or swollen leg condition, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is, the Veteran is competent to report experiencing swollen legs.  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to render an opinion associating his swollen legs with a particular disability such as an antiplatelet condition.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.  § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Based on the foregoing, the Board concludes that the evidence is against a finding that the Veteran has an antiplatelet condition that is etiologically related to the Veteran's active military service or his service connected diabetes mellitus.  The benefit sought on appeal is accordingly denied.

In reaching this determination, the Board does not discount the Veteran's assertions that he experiences swelling of his legs.  Furthermore, to the extent that these symptoms may be a manifestation of the Veteran's diabetes, despite the finding that the etiology of the edema was unknown during the recent VA examination, the Board observes that the criteria for rating renal dysfunction associated with diabetes contemplates edema.  Furthermore, in light of the unknown etiology of the Veteran's edema and the lack of evidence associating these symptoms with a disability other than diabetes, the Board concludes that these symptoms, while not shown to be representative of a disability other than diabetes, are contemplated by the diagnostic criteria for evaluating renal dysfunction.  Accordingly, the Veteran's complaints of edema are considered a complication of the Veteran's diabetes mellitus and will be addressed below in the evaluation for renal dysfunction associated with diabetes mellitus. 

Increased Rating for Diabetes

The Veteran seeks an increased disability rating for his service-connected diabetes, which is currently rated as 20 percent disabling.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  Factual findings may show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings for different periods of time, or "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In the instant case, Diagnostic Code 7913 is the most appropriate code not only because it pertains specifically to the disability at issue (diabetes), but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  Nothing in the evidence suggests that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913.  The following ratings apply to diabetes:

A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.

A 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet. 

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

The phrase "regulation of activities" as used above means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).

Generally when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  In the instant case, however, the rating criteria contained in Diagnostic Code 7913 is successive; in other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  If any criterion is not met at any particular level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher evaluation requires the elements of the lower evaluation: the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other Diagnostic Codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

Turning to the facts in the instant case, the Veteran received a VA examination in April 2008, and the examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran took oral medications in treatment of his diabetes.  The Veteran denied any episodes of ketoacidosis, hypoglycemic reaction, or hospitalizations.  The Veteran denied being on a restricted diet or having any restriction of activities, but he stated that he was trying to lose weight.  The Veteran generally denied any current subjective complaints of his diabetes.  The Veteran had been diagnosed with hypertension and took oral medications to treat it, but he denied other cardiac symptoms.  

The Veteran stated that he had developed increased swelling in his lower legs over the preceding two years.  The swelling occurred once monthly and lasted for 10 to 15 minutes.  The Veteran also reported once-weekly leg cramping, lasting 4 to 5 minutes.  The Veteran reported numb sensations in both feet intermittently in the mornings, and intermittent numbness in the fourth and fifth digits of the right hand, lasting approximately 15 minutes and resolving after stretching.  The Veteran denied any other flare-ups of his condition.  The examiner indicated that the ulnar nerve of the right upper extremity and sensory nerve to the bilateral lower extremities were involved.

The Veteran stated that he needed to urinate once or twice during the night, and approximately six times during the day.  The Veteran denied any urinary incontinence, hesitancy, problems with urine stream, dysuria, renal dysfunction, lethargy, weakness, anorexia, weight loss, or weight gain.  The Veteran denied any surgery affecting the penis or testicles, recurrent urinary tract infections, renal colic or bladder stones, acute nephritis, hospitalizations for urinary tract disease, or neoplasms.  The Veteran denied erectile dysfunction and any medication or treatment for his urine condition.

Upon physical examination, the veteran had no edema, swelling, erythema, tenderness, equal grip strength bilaterally, and pulses in all four extremities.  The Veteran had a normal neurological examination with normal sensation to a monofilament test.  The Veteran's eyes were equal, reactive to light, and extraocular eye movements were intact.  The examiner observed slight hair loss of the lower portion of the legs and feet, but no ulceration or skin breakdown.  The penis, testicles, epididymis, and spermatic cord were normal.  No hernia was palpated, and no testicular atrophy was noted.

The examiner diagnosed the Veteran with diabetes, hypertension, peripheral neuropathy of the bilateral lower legs (though the examiner found normal results during the examination), ulnar neuropathy of the right arm (though the examiner found normal results during the examination), and nocturia.  The examiner related the Veteran's hypertension, peripheral (but not ulnar) neuropathy, mild nephropathy, and nocturia and urinary frequency to his diabetes.

The Veteran received a genitourinary examination in April 2009, at which time the Veteran described having a gradual onset of erectile dysfunction over the preceding four years.  The Veteran reported having two to three voidings of urine per night, but no urinary leakage.  The Veteran reported that vaginal penetration was possible and ejaculation was normal.

The Veteran received a VA examination of his peripheral nerves in July 2009.  The examiner noted the Veteran's complaints of a progressively worsening, chronic numbness in the feet.  The Veteran had no history of hospitalization or surgery, trauma to the nerve, or neoplasm.  The Veteran complained specifically of foot numbness, cramps, and a pins-and-needles sensation of both feet that resolved with walking.  Upon physical examination, the Veteran's left lower extremity was normal.  The Veteran's right lower extremity had decreased sensitivity to light touch in the first and second toes.  The Veteran had no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or abnormal movements, and no functions of any joints were affected by the nerve disorder.  The Veteran's gait and balance were normal.  The examiner deferred a diagnosis of the Veteran's neuropathy upon receiving the results of a nerve conduction study for the Veteran.  The Veteran cancelled this nerve conduction study in July 2009, so no diagnosis was rendered.

The Veteran received an additional examination of his diabetes in February 2011, and the examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran took oral medications in treatment of his condition, but he did not take insulin.  The Veteran had hypertension, but otherwise had no pertinent cardiac or pulmonary history.  The Veteran had no history of diabetes-related hospitalization or surgery, or pancreatic trauma.  The Veteran had no episodes of hypoglycemia or ketoacidosis.  The Veteran was instructed to follow a restricted diet, but he was not restricted in his ability to perform strenuous activities.  The Veteran reported having erectile dysfunction.  The Veteran denied symptoms of peripheral vascular disease in his lower extremities, visual disorders, skin disorders, gastrointestinal disorders, or other diabetic complications.  The Veteran's eye, skin, and cardiac examinations were normal.  The Veteran's extremities were all normal as to temperature, color, trophic changes, ulceration, and radial pulse.  Reflex testing was normal bilaterally.  Motor examination revealed active movement against full resistance.

The February 2011 examiner found that the Veteran suffered from diabetes, but without visual impairment, neurologic disease, amputation, or other diabetic conditions.  The examiner found that the Veteran's reported erectile dysfunction was more likely than not related to the Veteran's diabetes.  Further, the examiner found that the Veteran's mild nephropathy was more likely than not related to the Veteran's diabetes.  

The Board has additionally reviewed the Veteran's VA clinical records for information pertinent to the instant case.  In March 2008, the Veteran's feet appeared normal.  In April 2009, the Veteran complained of polyuria and polydipsia.  The Veteran's feet were normal with good color, warm temperature, and no lesions.  Foot pulses were palpable and sensation via monofilament was present.  In March 2010, the Veteran complained of nocturia.  In December 2010, the Veteran did not complain of frequent, difficult, or painful urination.  In February 2011, the Veteran denied excessive urination or excessive thirst.  In April 2011, the Veteran began participation in a weight loss program that advised the Veteran to engage in regular physical activity, including walking at the mall for 45 minutes a day, five days a week.  In May 2011, the Veteran denied frequent, difficult, or painful urination.   The Veteran denied having excessive thirst.  

Applying the law to the facts of the instant case, as discussed above, in order to warrant a disability rating in excess of 20 percent for diabetes, the Veteran's condition must, at the very least, require insulin use, restricted diet, and regulation of activities.  See 38 C.F.R.  § 4.119, Diagnostic Code 7913 (2011).  Indeed, the threshold requirement for a 40 percent disability rating for diabetes is regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In the instant case, while the evidence of record demonstrates that the Veteran's diabetes requires the use of medication and a restricted diet, the evidence does not demonstrate that the Veteran's diabetes requires regulation of activities.  Instead, the record demonstrates the opposite: clinicians have consistently recommended that the Veteran engage in increased physical activity in treatment of his condition.  Further, the record does not indicate that the Veteran has taken insulin in treatment of his diabetes, nor has the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  An evaluation in excess of 20 percent for the Veteran's diabetes, therefore, is unwarranted.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 20 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased rating greater than 10 percent must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetic Complications

The Board will next consider whether the Veteran is entitled to separate evaluations for complications associated with his diabetes.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  The Board will review the totality of the evidence to determine whether separate disability ratings may be assigned for the complications of the Veteran's diabetes.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  The evidence of record in the instant case indicates that the Veteran has genitourinary symptoms and peripheral neuropathy due to his diabetes.

With respect to the Veteran's genitourinary symptoms, only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  See 38 C.F.R. §§ 4.14 , 4.115a (2011).  In the instant case, the evidence of record indicates that the Veteran has two genitourinary dysfunctions associated with his diabetes mellitus: nephropathy (renal dysfunction) and urinary frequency.  

      
Nephropathy

Diabetic nephropathy is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2011).  Under that diagnostic code, renal involvement in diabetes mellitus should be rated as renal dysfunction, as follows:

A noncompensable evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  

A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. 

An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

See 38 C.F.R. § 4.115a (2011).

In the instant case, the Board finds that a 30 percent evaluation for nephropathy based upon renal dysfunction, but no greater, is warranted.  At the outset, the Board notes that the criteria for a compensable rating for renal dysfunction are disjunctive, rather than conjunctive, meaning that a compensable rating is to be assigned if any one of the criteria is met, even if none of the other listed criteria is met.  The Board notes that the Veteran has consistently complained of edema in his lower extremities, and the February 2011 examiner noted that the Veteran had 2+ pitting edema of the lower extremities of unknown etiology.  This constitutes the "transient or slight edema" required for a 30 percent rating.  A rating greater than 30 percent is not warranted, however, because the Veteran meets none of the criteria applicable to those higher ratings: the record contains no evidence of albuminuria, a definite decrease in kidney function, compensable hypertension, and so forth. 

      Urinary Frequency

With respect to urinary frequency, the Board notes first that the evidence of record is in conflict as to whether the Veteran's voiding dysfunction is related to the Veteran's diabetes.  The February 2011 examiner stated that the medications that the Veteran took in treatment of hypertension caused him to urinate more frequently.  The April 2008 examiner, however, stated that the Veteran's urinary frequency was more likely than not related to his diabetes.  The examiner reasoned that nocturia typically accompanies diabetes with the need to increase urination to void excess sugars, and the Veteran's hemoglobin A1C levels were elevated.  The Board places greater weight upon the opinion of the April 2008 examiner, and it agrees that the Veteran's urinary frequency is a complication of his diabetes.  The Board will therefore proceed with an evaluation of whether this condition is the predominant area of dysfunction for rating purposes.

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  In the instant case, the record contains evidence of only urinary frequency, which is rated as follows: 

A 10 percent rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night. 

A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night. 

A 40 percent rating is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.

38 C.F.R. § 4.115(a) (2011).

In the Veteran's April 27, 2008 examination, the Veteran stated that he urinated one or two times during the night, and that he urinated approximately six times during the day.  In an April 29, 2009 genitourinary examination, the Veteran stated that he urinated two or three times during the night, and that he had a daytime voiding interval of approximately two to three hours.  A March 29, 2010 clinical note indicated that the Veteran experienced nocturia two or three times during the night.
In the Veteran's February 2, 2011 examination, the Veteran stated that he urinated one or two times during the night, and that he urinated greater than every three hours during the day.  The Board finds that, at most, the Veteran's symptoms are consistent with a 20 percent disability rating based on voiding urine three times nightly.  As noted above, however, only the predominant genitourinary dysfunction is considered for rating purposes.  As the Veteran's urinary frequency provides for a lesser rating (20 percent at most) than does his renal dysfunction (30 percent), urinary frequency is not the predominant area of dysfunction and is therefore not considered for rating purposes.

	Peripheral Neuropathy

Based on the medical evidence of record, the possible diagnostic codes for application in the instant case are those relating to the tibial and peroneal nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8525 (2011).  Each of these diagnostic codes rates nerve disabilities as either completely or incompletely paralyzing.  The relevant diagnostic codes associate certain symptoms with complete paralysis, including foot drop or foot dangle, a lack of active movement of the muscles below the knee, weakened knee flexion, droop of the phalanges of the toes, an inability to dorsiflex the foot, loss of abduction of the foot, weakened eversion of the foot, loss of plantar flexion, impossibility of frank adduction of the foot, inability to flex and separate the toes, or an inability to move the muscles in the sole of the foot.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type contemplated for complete paralysis for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this Diagnostic Code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2011).

In the instant case, the Board finds that the Veteran's neurological symptoms of transient numbness, a pins-and-needles sensation, and decreased sensitivity to light touch in the feet do not rise to the level of mild paralysis required for a compensable rating of the peripheral nerves under Diagnostic Codes 8521-8524.  After an examination of the totality of the evidence of record, the Board regards the Veteran's neurological symptoms of numbness and decreased sensitivity to light touch on the first and second toes of the right foot as not more than slight in nature and not rising to the level of mild incomplete paralysis as contemplated by a compensable evaluation.  Thus, a separate compensable evaluation for neurological symptoms under these criteria cannot be assigned.  As noted in the VCAA section above, the Veteran twice refused to attend nerve conduction studies without a showing of good cause at either time, and the Board has therefore rated the Veteran's neuropathy based on the evidence of record.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required frequent hospitalizations for his disability, nor does it indicate that the manifestation of his disability is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  At the Veteran's April 2008 VA examination, the veteran was employed as a bus driver and tour guide.  At his February 2011 examination, the Veteran was retired, and the record contained no indication that such retirement occurred as a result of his service-connected diabetes.  The Veteran has not argued, and the record does not reflect, that his service-connected disability renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Service connection for erectile dysfunction is granted.

Service connection for an antiplatelet condition (swollen legs) is denied.

A disability rating in excess of 20 percent for diabetes is denied.

A separate 30 percent disability rating for nephropathy as a symptom of diabetes is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that additional development is required with respect to the Veteran's claim for service connection for an acquired psychiatric condition, to include a depressive disorder NOS and PTSD.

Once VA undertakes a duty to provide a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although, as in the instant case, a veteran's stated claim may only seek service connection for bipolar disorder, the Court has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to PTSD or depressive disorder NOS, but it should instead include these and any other relevant psychiatric diagnoses.

In the instant case, the Veteran was afforded with a VA examination for his psychiatric condition in April 2011.  The examiner was asked to opine whether the Veteran had a diagnosis of PTSD or any other mental condition, and if so, then the examiner was asked to determine whether such condition was related to the Veteran's active duty military service.  The examiner diagnosed the Veteran with "depression with traits of PTSD," but stated that the Veteran's PTSD symptoms, while not consistent with "a full blown disorder," were "more likely than not service connected."  The examiner then stated that the Veteran's depressive disorder was "much more likely than not not [sic] service connected."  The Board finds the examiner's opinion to be unclear as to both the Veteran's diagnosis and the etiology of his psychological disorders.  Additionally, the examiner's opinion was not supported by a rationale.   As such, remand for a supplemental opinion is required.

While this matter is remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should request an addendum opinion from the psychologist who conducted the April 2011 psychological examination.  If the April 2011 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

In either event, the claims file must be made available to the examiner, and the addendum opinion must state that the examiner reviewed the claims file before rendering an opinion.

Given the Veteran's demonstrated psychological disability, to include depressive disorder, the examiner must render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's psychiatric disability, to include depressive disorder, is due to or the result of the Veteran's active military service.  This opinion must be supported by a rationale that discusses the evidence of record, including the Veteran's own assertions that his psychiatric condition is related to his active duty military service.

2.  Then, the RO or AMC should then readjudicate the claim in light of all of the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time with which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


